Citation Nr: 1504217	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with degenerative changes prior to May 22, 2012, and in excess of 20 percent from May 22, 2012, forward.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from November 1999 to May 2004, during the Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A May 2013 rating decision increased the disability of the lumbosacral strain with degenerative changes of the lumbosacral spine from 10 percent to 20 percent disabling, effective May 22, 2012.

In December 2014, the Veteran was afforded a video-conference hearing before the undersigned Veterans Law Judge, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected left knee patellofemoral syndrome and lumbosacral strain.  At the December 2014 hearing, he testified that there was a worsening of his back and left knee disabilities since his last VA examinations.  (See December 2014 Hearing Transcript pp. 3, 6, 9, and 13].  Therefore, a remand for a current VA examination is required.  

As the case must be remanded, the Veteran's recent VA treatment records should be obtained, as well as any additional private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since September 2014.

2.  Make arrangements to obtain the Veteran's complete treatment records from Hill Chiropractic, Mountain State Chiropractic (Ned Ellis), and Appalachian Rehab Centers, as well as records of any emergency room visits for his left knee or back, dated since July 2009.

3.  Then, schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected left knee and low back disorders.  The entire claims file, including a copy of this remand, must be made available to the examiners for review in conjunction with the examinations.

All necessary special studies or tests are to be accomplished.

The examiners are requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected left knee patellofemoral syndrome and lumbosacral strain with degenerative changes.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

4. Finally, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

